         Case 2:19-cr-00437-DBB Document 23 Filed 07/20/20 Page 1 of 4




_______________________________________________________________________________
                    IN THE UNITED STATES DISTRICT COURT

                                    DISTRICT OF UTAH

 UNITED STATES OF AMERICA,                        MEMORANDUM DECISION AND
                                                  ORDER CONTINUING TRIAL
                       Plaintiff,                 AND EXCLUDING TIME
                                                  UNDER THE SPEEDY TRIAL ACT
 v.
                                                  Case No. 2:19CR437 DBB
 MARK DOUGLAS MASSEY,
                                                  District Judge David Barlow

                       Defendant.


       This Order Continuing Trial and Excluding Time Under the Speedy Trial Act is entered

in response to the outbreak of the Coronavirus Disease (COVID-19) in the District of Utah.

       On March 13, 2020, a National Emergency was declared in response to the nationwide

outbreak, which the World Health Organization has declared a global pandemic. The numbers of

confirmed COVID-19 cases and deaths within the United States continue to be very high. The

United States has more COVID-19 cases as any other country.

       The Centers for Disease Control and Prevention (CDC) has issued guidance to combat

the spread of COVID-19 and to promote the health and well-being of the nation. This guidance

includes recommendations that all Americans avoid close contact with others (i.e., being within

six feet), among other things. Despite this guidance, the CDC continues to report many

thousands of new COVID-19 cases in the United States each day. And available evidence

suggests there is difficulty in accurately tracking the spread of COVID- 19 because many cases

go undetected due to varying degrees of symptoms and a lack of available testing.
                Case 2:19-cr-00437-DBB Document 23 Filed 07/20/20 Page 2 of 4



              In Utah, Governor Gary Herbert declared a state of emergency and issued a “Stay Safe,

Stay Home” directive to all Utahns. The directive was initially set to expire on April 13, 2020

but was extended through May 1, 2020. Governor Herbert also extended the “soft closure” of all

public schools for the remainder of the school year (i.e., May 13, 2020, to June 5, 2020,

depending on the school). Recently, the State reduced certain restrictions. Since then, there has

been a significant increase in statewide case counts. The “low risk” stage still imposes strong

restrictions on the general public, particularly in group activities in small spaces. Persons who

are older, immunocompromised or who suffer from certain medical conditions—many of which

are common—are particularly at risk.

              Additionally, the Court has issued several General Court Orders in response to the

outbreak of COVID-19 in the District of Utah.

          •   General Order 20-008 placed restrictions on visitors to the District’s courthouse effective
              March 12, 2020, until further order.

          •   General Order 20-009 postponed most civil and criminal proceedings, and included
              findings and conclusions for an “ends of justice” exclusion of time under the Speedy
              Trial Act1 for all criminal cases in the District from March 16, 2020, through May 1,
              2020.

          •   General Order 20-010 modified court operations for some criminal proceedings and
              offender supervision effective March 23, 2020, until further order.

          •   General Order 20-011 expanded video and teleconferencing capabilities for many
              criminal proceedings under the Coronavirus Aid, Relief, and Economic Security Act
              effective March 31, 2020, and continuing for 90 days.

          •   General Order 20-012 extended the postponement of most civil and criminal proceedings
              to June 15, 2020 and included findings and conclusions for an “ends of justice”
              exclusion of time under the Speedy Trial Act2 for all criminal cases through June 15,
              2020.

1
    18 U.S.C. § 3161(h)(7)(A).
2
    Id.
                Case 2:19-cr-00437-DBB Document 23 Filed 07/20/20 Page 3 of 4



          •   General Order 20-017 extended the postponement of most civil and criminal proceedings
              to August 1, 2020 and included findings and conclusions for an “ends of justice”
              exclusion of time under the Speedy Trial Act3 for all criminal cases through August 1,
              2020.

          •   General Order 20-020 renewed findings made in General Order 20-011 and extended for
              up to 90 additional days – through October 8, 2020 – the authorizations made under the
              CARES Act for expanded video and teleconferencing capabilities in many criminal cases.

              An “ends of justice” exclusion of time under the Speedy Trial Act is disfavored and “was

meant to be a rarely used tool for those cases demanding more flexible treatment.”4 However,

based on the ongoing nature of the COVID-19 outbreak in the District, the effect of national and

local public health recommendations and directives, and the findings and conclusions in General

Orders 20-009 through 20-012, 20-017, and 20-020, it is necessary and appropriate to continue

trial in this case and exclude time under the Speedy Trial Act. The high number of COVID-19

cases and deaths nationally, and in Utah, demand modifications in court practices to protect the

public health. Courts and court operations are necessarily social operations, involving many

people.

              The need to protect the health of the public during a deadly pandemic outweighs the

rights of Defendant and the public to a speedy trial. Moreover, there is a significantly reduced

ability to obtain an adequate spectrum of jurors and available counsel, witnesses, and court

personnel to be present in the courtroom for trial. Empaneling a jury, conducting a trial, and

arranging jury deliberations, with due regard for health and safety, considering the broad

spectrum of participants and their contacts outside the court, is not currently possible in the

physical facilities available to the court. Long exposure in confined spaces, which is inherent in

trial, increases risk of infection. Video and audio conferencing, used for hearings, are not



3
    Id.
4
    United States v. Toombs, 574 F.3d 1262, 1269 (10th Cir. 2009).
               Case 2:19-cr-00437-DBB Document 23 Filed 07/20/20 Page 4 of 4



 available for trials. Counsel’s ability to adequately prepare for trial, including locating and

 consulting with witnesses, and defense counsel’s ability to confer with Defendant, under these

 circumstances is also greatly reduced.

            A failure to continue trial under these circumstances would result in a miscarriage of

 justice5 and would deny counsel for the government and Defendant the reasonable time

 necessary for effective preparation, taking into account the exercise of due diligence.6 Therefore,

 the ends of justice served by such a continuance outweigh the best interests of the public and

 Defendant in a speedy trial.7 This continuance is not predicated on general congestion of the

 court’s calendar or lack of diligent preparation by counsel.8

                                                 ORDER

           IT IS HEREBY ORDERED that the 3-day jury trial previously scheduled to begin on

August 7, 2020 is continued to the 23rd day of October, 2020 at 9:00 a.m. Accordingly, the time

from the entry of General Order 20-009, March 16, 2020, and the new trial date is excluded from

Defendant’s speedy trial computation for good cause.

            SO ORDERED this 20th day of July, 2020.


                                                BY THE COURT:



                                                _____________________________
                                                David Barlow
                                                United States District Judge




 5
     18 U.S.C. § 3161(h)(7)(B)(i).
 6
     Id. § 3161(h)(7)(B)(iv).
 7
     Id. § 3161(h)(7)(A).
 8
     Id. § 3161(h)(7)(C).
